       Case 6:21-cv-00802-GTS-ATB Document 2-4 Filed 07/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
  THE ESTATE OF BIANCA DEVINS                                      ORDER TO SHOW CAUSE
                  Plaintiff,                                       FOR FRCP 65(a)
                                                                   PRELIMINARY INJUNCTION
                      v.
                                                                   AND EMERGENCY FRCP 65(b)
                                                                   TEMPORARY RESTRAINING
  ONEIDA COUNTY, ONEIDA COUNTY                                     ORDER
  DISTRICT ATTORNEY’S OFFICE, SCOTT
                                                                           --CV--   (    )
  D. MCNAMARA, JOHN DOES 1-20
                  Defendants.
                                                                    Case No.: 6:21-CV-0802 (GTS/ATB)
-----------------------------------------------------x

        Upon the Declaration the Declaration of Carrie Goldberg, Esq. in Support of Plaintiff’s

Order to Show Cause of Law in Support of the Order to Show Cause for Preliminary Injunction

and Temporary Restraining Order affirmed on July 14, 2021 and all exhibits attached thereto, and

upon the Declaration of Kimberly Devins in Support of Order to Show Cause for FRCP Rule 65

Ex Parte Restraining Order and Preliminary Injunction, sworn to on July 14, 2021, and upon the

Memorandum of Law in Support of the Order to Show Cause, and upon the July 15, 2021 letter

of Carrie Goldberg, counsel for Plaintiff requesting accommodations be made for a remote hearing

for the instant relief, and upon the Complaint hereto attached it is hereby:

    ORDERED, that the above named defendant(s) show cause before this Court, United States

District Court, Northern District of New York, Alexander Pirnie Federal Building and U.S.

Courthouse, 10 Broad Street, Utica, NY 13501 for a                    remote online hearing on

__________________, at _______ in the ________am/pm thereof, or as soon thereafter as counsel

may be heard, as to why a preliminary injunction should not be issued pursuant to Rule 65(a) of

the Federal Rules of Civil Procedure Injunctions and Restraining Orders and 18 U.S.C.

2252A(f)(2)(A) and 18 U.S.C. 2255(a) that:




                                                                                              1
      Case 6:21-cv-00802-GTS-ATB Document 2-4 Filed 07/15/21 Page 2 of 3




   1. Enjoins Defendants from disseminating video content, including screenshots, depicting

       Bianca Devins being murdered, having sex, nude, or in a state of undress;

   2. Enjoins Defendants from disseminating the contents from Bianca’s cellular phone seized

       from the crime scene of her murder and contents obtained from warrants and subpoena into

       her social media accounts;

   3. Requires Defendants to submit to Plaintiff and the Court an accounting of all entities with

       whom they have shared content described above in (1) and (2) and a comprehensive

       description of content that was shared;

   4. Requires Defendants to provide proof to Plaintiff and the Court of all efforts to secure

       content described above in (1) and (2) that’s already been distributed; and

   Good Cause having been shown that Plaintiff will suffer irreparable injury from the murder,

sex, and nude content of 17 year old murder victim Bianca Devins it is hereby

   ORDERED, that pursuant to FRCP 65(b), 18 U.S.C. 2252A(f)(2)(A) and 18 U.S.C. 2255(a),

Defendants are restrained until a hearing can be had from (1) disseminating video content,

including screenshots, depicting Bianca Devins being murdered, having sex, or in a state of

undress; (2) disseminating content obtained from Bianca’s cellular phone or social media or email

accounts; and shall take immediate action to contact all individuals and entities to who they caused

content described in (1) and (2) to be disseminated to ensure that content was not further

disseminated by those recipients and will not be; and it is further

   ORDERED, that service of a copy of this order, together with the papers upon which it is

granted, be served upon the defendant(s) or (their) attorney by facsimile, email or mail on or before

_____________________2021 by _______o’clock am/pm and that such service be deemed good




                                                                                                   2
      Case 6:21-cv-00802-GTS-ATB Document 2-4 Filed 07/15/21 Page 3 of 3




and sufficient.



Dated: __________, New York
       ___________, 2021 at ___ o’clock am/pm



                                        _______________________________________
                                                United States District Judge


To:

Oneida County
Oneida Office Building
800 Park Avenue
Utica, New York 13501

Oneida County District Attorney
235 Elizabeth Street
Utica, New York 13501

Scott D. McNamara, Esq.
Oneida County District Attorney
235 Elizabeth Street
Utica, New York 13501

John Does 1-20
Oneida Office Building
800 Park Avenue
Utica, New York 13501




                                                                                  3
